Exhibit 10.1

AGREEMENT REGARDING PURCHASE OF INTERESTS (FRANKLIN)

BY AND BETWEEN

RC CEDAR REIT PROPERTY SUBSIDIARY LP

AND

CEDAR REALTY TRUST PARTNERSHIP, L.P.

AND

RC CEDAR REIT LP

AND

RIOCAN HOLDINGS USA, INC.

Dated as of September 6, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   1.   Certain Definitions.      1    2.   Purchase of Interests.
     3    3.   Closing.      5    4.   Closing Costs.      5    5.  
Representations and Warranties of RioCan Holdings.      6    6.  
Representations and Warranties of REIT and REIT Sub.      8    7.  
Representations and Warranties of Cedar      11    8.   Investment
Representations, Etc.      12    9.   Deliveries to be made on the Closing Date.
     13    10.   Covenants of Parties.      14    11.   Conditions to the
Closing.      14    12.   Apportionments.      16    13.   Release.      19   
14.   Brokers.      19    15.   Limitation of Liability.      19    16.  
Remedies For Default.      21    17.   Notices.      22    18.   Amendments.   
  24    19.   Governing Law; Jurisdiction; Construction.      24    20.  
Partial Invalidity.      24    21.   Counterparts.      25    22.   No Third
Party Beneficiaries.      25    23.   Waiver.      25    24.   Assignment.     
25    25.   Binding Effect.      25    26.   Entire Agreement.      26    27.  
Further Assurances.      26    28.   Paragraph Headings/Schedules.      26   
29.   Waiver of Trial by Jury.      26    30.   Litigation Costs.      26    31.
  Currency.      26    32.   Intentionally Deleted.      27    33.   Press
Releases.      27    34.   Real Estate Tax Protests.      27    EXHIBIT   
EXHIBIT A - FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT   



--------------------------------------------------------------------------------

AGREEMENT REGARDING PURCHASE OF INTERESTS

AGREEMENT REGARDING PURCHASE OF INTERESTS (this “Agreement”), made as of the 6th
day of September, 2012, by and between RC CEDAR REIT PROPERTY SUBSIDIARY LP, a
Delaware limited liability company (“REIT Sub”) and CEDAR REALTY TRUST
PARTNERSHIP, L.P., a Delaware limited partnership (“Cedar”) and RC CEDAR REIT LP
(“REIT”) and RIOCAN HOLDINGS USA INC. (“RioCan Holdings”).

W I T N E S S E T H :

WHEREAS, REIT Sub is the sole limited partner of the Property Owner (as
hereinafter defined) and the sole member of General Partner, the sole general
partner of the Property Owner;

WHEREAS REIT Sub has agreed to sell all of its right, title and interest in the
Property Owner and in the membership interests of General Partner to Cedar and
Cedar has agreed in to buy all of REIT Sub’s right, title and interest in the
Property Owner and in General Partner, subject to the terms and conditions
hereof;

WHEREAS REIT is the sole limited partner of REIT Sub and the sole member of the
general partner of REIT Sub:

WHEREAS Property Owner, General Partner and REIT Sub are treated as disregarded
entities for United Stated federal income tax purposes.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions.

For purposes of this Agreement, the following terms shall have the respective
meanings set forth below:

Adjustment Date: As defined in Section 12(a).

Agreement: As defined in the Preamble.

Buildings: All buildings, structures (surface and subsurface), installations and
other improvements on the Property.

Business Day: Any day, other than a Saturday or Sunday, on which commercial
banks in the State of New York or the province of Ontario are not required or
authorized to be closed for business.

Cedar: As defined in the Preamble.

 

-1-



--------------------------------------------------------------------------------

Cedar Related Parties: Cedar and any agent, advisor, representative, affiliate,
employee, director, partner, member, beneficiary, investor, servant,
shareholder, trustee or other person or entity acting on Cedar’s behalf or
otherwise related to or affiliated with Cedar.

Closing: The closing of the Transaction contemplated in this Agreement.

Closing Date: As defined in Section 3.

Closing Documents: The agreements, instruments and other documents to be
delivered by REIT Sub to Cedar pursuant to Section 9(a) or otherwise pursuant to
this Agreement and the agreements, instruments and other documents to be
delivered by Cedar pursuant to Section 9(b) or otherwise pursuant to this
Agreement.

Commission: The United States Securities and Exchange Commission.

Default Notice: As defined in Section 16(c).

Defaulting Party: As defined in Section 16(c).

Escrow Agent: Commonwealth Land Title Insurance Company, Two Grand Central Tower
140 East 45th Street, 22nd Floor, New York, NY 10017, Attention: Robert
Fitzgerald.

Executive Order 13224: Executive Order 13224–Blocking Property and Prohibiting
Transaction with Persons Who Commit, Threaten to Commit, or Support Terrorism,
issued by OFAC.

Guarantee: The guarantee by REIT Sub of the Loan.

General Partner: CSC Franklin Village GP LLC, a Delaware limited liability
company.

Guarantor Replacement and Release: As defined in Section 2(b).

Interests: As defined in Section 2(a).

Leases: The leases described on the Rent Roll for the Property.

Leasing Costs: As defined in Section 12(b).

Lender: Sun Life Assurance Company of Canada.

Lender Notification Letter: As defined in Section 9(a)(iii).

Loan: The loan by the Lender in connection with the Property.

Non-Defaulting Party: As defined in Section 16(c).

OFAC: The Office of Foreign Assets Control of the United States Department of
the Treasury.

 

-2-



--------------------------------------------------------------------------------

OFAC Lists: As defined in Section 7(a)(iv).

Other Agreement: The Agreement regarding Purchase of Partnership Interests of
even date herewith between Cedar Realty Trust Partnership, L.P., Cedar RCP LP
LLC, and Cedar RCP GC LLC, as sellers, and RioCan Holdings, as purchaser.

Outside Adjustment Date: As defined in Section 12(f).

Person: An individual, partnership, joint venture, corporation, trust or other
entity.

Price: As defined in Section 2(a).

Property: The property located in Franklin, Massachusetts and known as “Franklin
Village Plaza”.

Property Owner: CSC Franklin Village LP, a Delaware limited partnership.

Rent Roll: The rent roll prepared by Cedar for the Property dated July 31, 2012.

REIT: As defined in the Preamble.

REIT Sub: As defined in the Preamble.

RioCan Holdings: As defined in the Preamble.

RioCan Related Party: RioCan Holdings and any agent, advisor, representative,
affiliate, employee, director, partner, member, beneficiary, investor, servant,
shareholder, trustee or other person or entity acting on RioCan’s behalf or
otherwise related to or affiliated with RioCan Holdings, including, without
limitation, RC Cedar LP, REIT and REIT Sub.

Settlement Statement: As defined in Section 9(a)(v).

Tenants: Means all Persons having a right to occupy any rentable area of the
Property pursuant to a Lease.

Transaction: The transaction contemplated under this Agreement.

 

2. Purchase of Interests

 

  (a) Immediately prior to the closing under the Other Agreement, and
conditioned upon the parties to the Other Agreement irrevocably agreeing in a
writing satisfactory to Cedar and RioCan Holdings to closing the transactions
contemplated by the Other Agreement immediately following the Closing under this
Agreement, Cedar shall, on the Closing Date, purchase from REIT Sub all of its
right, title and interest as limited partner of the Property Owner and all of
its membership interest in General Partner (collectively the, “Interests”) for
Seventy Five Million, One Hundred and Twenty Seven Thousand, Three Hundred and
Thirty Eight Dollars ($75,127,338) which shall be reduced by one hundred percent
(100%) of the outstanding principal amount as of the Closing Date of the Loan
(the “Price”). The parties hereto acknowledge that the Price was calculated, in
part, based on the trailing net operating income of the Property, and the Price
shall not be adjusted to account for any change in net operating income. Cedar
shall pay the Price to the REIT Sub or its designated assignee pursuant to
Section 2(c), and in consideration therefor, Cedar and RioCan Holdings and REIT
shall cause the REIT Sub to assign the Interests to Cedar or its designee and
Cedar shall pay the Price to the REIT Sub or such designated assignee by wire
transfer of immediately available federal funds to an account or accounts
designated by the REIT Sub.

 

-3-



--------------------------------------------------------------------------------

  (b) Cedar shall, at its cost and expense, (i) comply with all obligations
under the documents and instruments securing, evidencing or otherwise related to
the Loan with respect to the Transaction contemplated by this Agreement, and
(ii) use commercially reasonable efforts commencing promptly after the date
hereof to obtain, effective as of the Closing Date, from the Lender its written
approval or agreement, in a form reasonably acceptable to RioCan Holdings, REIT
AND REIT Sub and Cedar, of the substitution of REIT Sub by Cedar as the
guarantor under the Guarantee and the release of REIT Sub as guarantor
thereunder (the “Guarantor Replacement and Release”). If the Lender shall
condition the Guarantor Replacement and Release upon modifying the applicable
organizational documents of the Property Owner, or any other modifications of
the Loan documents that do not materially increase the liabilities (including,
without limitation, potential tax liabilities) or materially limit the rights or
economic benefits of Cedar, Cedar shall use commercially reasonable efforts to
satisfy any such requirements to the satisfaction of the Lender. Cedar and
RioCan Holdings, REIT and REIT Sub agree to use commercially reasonable efforts
to cooperate with each other in connection with the foregoing (including,
without limitation, promptly furnishing to Lender all information and documents
(financial and otherwise) which may be required under the Loan or otherwise
reasonably requested by the Lender). Cedar shall keep RioCan Holdings, REIT and
REIT Sub reasonably informed as to the status of compliance with the terms of
this Section 2(b) including, without limitation, providing RioCan Holdings, REIT
and REIT Sub with copies of all material correspondence received or delivered in
connection therewith contemporaneously with such receipt or delivery.

 

  (c) REIT may, at the request of RioCan Holdings, cause the REIT Sub to sell
the Interests as part of a tax-deferred exchange of real estate pursuant to the
provisions of Section 1031 of the Internal Revenue Code of 1986, as amended from
time to time and shall be entitled to use a third-party intermediary as part of
the tax-deferred exchange, and Cedar shall, at no cost or expense to Cedar,
reasonably cooperate with REIT to accomplish such tax-deferred exchange(s).
Further to the foregoing, REIT may require the proceeds of the sale of the
Interests to be paid to and retained in escrow by an escrow agreement pending
the tax-deferred exchange(s). In furtherance of the foregoing, REIT reserves the
right to assign its rights, but not its obligations, hereunder to a “Qualified
Intermediary” as provided in IRC Reg.1.1031(k)-1(g)(4), or to an “Exchange
Accommodation Titleholder” as described in Revenue Procedure 93-27, on or before
the Closing Date hereunder. RioCan Holdings shall defend, indemnify and hold the
Cedar Related Parties harmless of, from and against any and all damages, claims,
liabilities, costs and expenses (including, without limitation reasonable legal
fees and expenses) arising out of, or in connection with, such tax-deferred
exchange. The provisions of the immediately preceding sentence shall survive the
Closing.

 

-4-



--------------------------------------------------------------------------------

  (d) For US federal income tax purposes, the seller of the Interests under this
Agreement shall be the REIT.

 

3. Closing.

The closing (“Closing”) of the Transactions shall occur at 10:00 a.m. (Eastern
time) on or about October 1, 2012, as such date may be extended to allow the
closing under the Other Agreement to occur immediately thereafter (the “Closing
Date”). TIME SHALL BE OF THE ESSENCE with respect to the obligations of the
parties hereto to close the Transaction immediately prior to the closing under
the Other Purchase Agreement. The Closing shall occur at the offices of the
Escrow Agent through an escrow and pursuant to escrow instructions consistent
with the terms of this Agreement and otherwise mutually satisfactory to Cedar
and RioCan Holdings, REIT and REIT Sub. The Closing shall constitute approval by
each of the parties of all matters to which such party has a right of approval
and a waiver of all conditions precedent related to the Transactions.

 

4. Closing Costs.

Costs in connection with the Transaction shall be allocated as follows:

 

  (a) Cedar will be responsible for the following costs and expenses due and
payable in connection with the purchase of the Interests: (A) any and all state
and local recording charges and fees; (B) all of the costs, expenses and charges
in connection with the Guarantor Replacement and Release; (C) 50% of any escrow
fees charged by the Escrow Agent; and (D) any and all state and local deed
taxes, real property transfer taxes, controlling-interest taxes and similar
taxes with respect to the purchase of the Interests (if any);

 

  (b) REIT (as constituted after the closing of the transaction contemplated in
the Other Agreement) will be responsible for 50% of any escrow fees charged by
the Escrow Agent and all costs and expenses in connection with the tax-deferred
exchange referred to in Section 2(c);

 

  (c) Cedar shall pay all costs and expenses associated with (A) record
searches, title examinations and updated owner title insurance policies
(including endorsements thereto), if any, desired by it; and (B) any new or
updated surveys, any title insurance policy and/or endorsements insuring or
otherwise providing coverage to Cedar, the Property Owner or any other Person;
and

 

-5-



--------------------------------------------------------------------------------

  (d) Except as set forth in Section 30 below, each party shall pay the cost of
the fees and disbursements of its attorneys in connection with this Agreement.

The provisions of this Section 4 shall survive the Closing.

 

5. Representations and Warranties of RioCan Holdings.

 

  (a) RioCan Holdings hereby makes the following representations and warranties
to Cedar:

 

  (i) Due Authority. This Agreement and all agreements, instruments and
documents herein provided to be executed by them have been duly authorized,
executed and delivered by and binding upon it. This Agreement constitutes its
legal, valid and binding obligations and shall be enforceable against it in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency or other similar laws affecting creditor’s rights
generally and (ii) general principles of equity. It is an entity, duly organized
and validly existing and in good standing under the laws of the State of its
formation and is duly authorized and qualified to do all things required of it
under this Agreement and all agreements, instruments and documents herein
provided to be executed by it.

 

  (ii) Conflicts. Neither the entry into nor the performance of this Agreement
by it will to its knowledge (i) violate, conflict with or result in a breach of,
or constitute a default under, or an event which, with or without notice or
lapse of time or both, would be a breach of or default under, or give others any
rights of termination, amendment, acceleration or cancellation of, any corporate
charter, certificate of incorporation, by-law, partnership agreement, operating
agreement, indenture, mortgage, contract, permit, judgment, decree or order to
which it is a party or by which it is bound, or (ii) require the consent of any
third party other than as has already been obtained or is otherwise specifically
set forth herein.

 

  (iii) No Insolvency. RioCan Holdings is not nor shall it be on the Closing
Date, a debtor in any state or federal insolvency, bankruptcy or receivership
proceeding.

 

  (iv) Litigation. To its knowledge, there is no material pending or threatened
litigation, claim or proceeding against RioCan Holdings which if adversely
determined could reasonably be expected to prevent the consummation of the
Transaction.

 

-6-



--------------------------------------------------------------------------------

  (v) OFAC. Neither RioCan Holdings, or, to its knowledge, any member, partner
or shareholder of RioCan Holdings, nor to the knowledge of RioCan Holdings, any
Person with actual authority to direct the actions of RioCan Holdings nor, to
the knowledge of RioCan Holdings, any other Persons holding any legal or
beneficial interest whatsoever in RioCan Holdings (A) are named on any OFAC
Lists, (B) are included in, owned by, controlled by, knowingly acting for or on
behalf of, knowingly providing assistance, support, sponsorship, or services of
any kind to, or otherwise knowingly associated with any of the Persons referred
to or described in the OFAC Lists, or (C) has knowingly conducted business with
or knowingly engaged in any transaction with any Person named on any of the OFAC
Lists or any Person included in, owned by, controlled by, acting for or on
behalf of, providing assistance, support, sponsorship, or services of any kind
to, or, to the knowledge of RioCan Holdings, otherwise associated with any of
the Persons referred to or described in the OFAC Lists.

 

  (b) Knowledge of RioCan Holdings. References to the “knowledge” of RioCan
Holdings or words of similar import shall refer only to the current actual (as
opposed to implied or constructive) knowledge of Jonathan Gitlin and shall not
be construed, by imputation or otherwise, to refer to the knowledge of RioCan
Holdings or any parent, subsidiary or affiliate thereof or to any other officer,
agent, manager, representative or employee of RioCan Holdings or to impose upon
Jonathan Gitlin any duty to investigate the matter to which such actual
knowledge, or the absence thereof, pertains. Notwithstanding anything to the
contrary contained in this Agreement, Jonathan Gitlin shall not have any
personal liability hereunder.

 

  (c) Knowledge of Cedar. Notwithstanding anything to the contrary contained in
this Agreement, with respect to the Transaction, if any of the representations
or warranties of RioCan Holdings contained in this Agreement or in any document
or instrument delivered in connection herewith are materially false or
inaccurate, or RioCan Holdings is in material breach or default of any of its
obligations under this Agreement that survive a Closing, and Cedar nonetheless
closes the Transaction hereunder, then RioCan Holdings shall not have any
liability or obligation respecting such false or inaccurate representations or
warranties or other breach or default (and any cause of action resulting
therefrom shall terminate upon such Closing) in the event that on or prior to
the Closing, Cedar shall have had actual knowledge of the false or inaccurate
representations or warranties or other breach or default.

 

  (d) Survival of Representations. Notwithstanding anything to the contrary
contained in this Agreement, all representations and warranties of RioCan
Holdings contained in this Section 5 shall survive the Closing for a period of
one (1) year. In furtherance thereof, Cedar acknowledges and agrees that it
shall have no right to make any claim against RioCan Holdings on account of any
breach of any representation or warranty unless an action on account thereof
shall be filed in a court of competent jurisdiction within one (1) year
following the Closing. To the fullest extent permitted by law, the foregoing
shall constitute an express waiver of any applicable statute of limitations on
account of the breach by RioCan Holdings of any representation or warranty.

 

-7-



--------------------------------------------------------------------------------

The provisions of Section 5(c) and (d) shall survive the Closing.

 

6. Representations and Warranties of REIT and REIT Sub.

 

  (a) REIT and REIT Sub hereby make the following representations and warranties
to Cedar:

 

  (i) Due Authority. This Agreement and all agreements, instruments and
documents herein provided to be executed by them have been duly authorized,
executed and delivered by and binding upon them. This Agreement constitutes
their legal, valid and binding obligations of them and shall be enforceable
against them in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency or other similar laws affecting creditor’s
rights generally and (ii) general principles of equity. Each of them is an
entity, duly organized and validly existing and in good standing under the laws
of the State of its formation and is duly authorized and qualified to do all
things required of it under this Agreement and all agreements, instruments and
documents herein provided to be executed by it.

 

  (ii) Interests. REIT Sub owns, legally and beneficially, the Interests free of
all security interests, liens, encumbrances and pledges. The Interests are all
the direct and indirect legal and beneficial interests in the Property Owner.
There are no options, subscriptions, warrants, calls, preemptive rights, rights
of first refusal or other rights, commitments or arrangements, written or oral,
outstanding with respect to the Interests.

 

  (iii) Conflicts. Neither the entry into nor the performance of this Agreement
by them will to their knowledge (i) violate, conflict with or result in a breach
of, or constitute a default under, or an event which, with or without notice or
lapse of time or both, would be a breach of or default under, or give others any
rights of termination, amendment, acceleration or cancellation of, any corporate
charter, certificate of incorporation, by-law, partnership agreement, operating
agreement, indenture, mortgage, contract, permit, judgment, decree or order to
which any of them is a party or by which any of them is bound, or (ii) require
the consent of any third party other than as has already been obtained or is
otherwise specifically set forth herein.

 

  (iv) No Insolvency. Neither REIT nor REIT Sub is nor shall it be on the
Closing Date, a debtor in any state or federal insolvency, bankruptcy or
receivership proceeding.

 

  (v) Non-Foreign Person. Neither REIT nor REIT Sub is nor shall it be as of the
Closing Date, a “foreign person” as defined in Section 1445 of the Internal
Revenue Code, as amended.

 

-8-



--------------------------------------------------------------------------------

  (vi) Litigation. To their knowledge, there is no material pending or
threatened litigation, claim or proceeding against REIT or REIT Sub which if
adversely determined could reasonably be expected to prevent the consummation of
the Transaction.

 

  (vii) OFAC. Neither REIT nor REIT Sub nor, to its knowledge, any member,
partner or shareholder of REIT or REIT Sub, nor to the knowledge of REIT or REIT
Sub, any Person with actual authority to direct the actions of REIT Sub nor, to
the knowledge of REIT or REIT Sub any other Persons holding any legal or
beneficial interest whatsoever in REIT or REIT Sub (A) are named on any OFAC
Lists, (B) are included in, owned by, controlled by, knowingly acting for or on
behalf of, knowingly providing assistance, support, sponsorship, or services of
any kind to, or otherwise knowingly associated with any of the Persons referred
to or described in the OFAC Lists, or (C) has knowingly conducted business with
or knowingly engaged in any transaction with any Person named on any of the OFAC
Lists or any Person included in, owned by, controlled by, acting for or on
behalf of, providing assistance, support, sponsorship, or services of any kind
to, or, to the knowledge of REIT or REIT Sub, otherwise associated with any of
the Persons referred to or described in the OFAC Lists.

 

  (b) Knowledge of REIT and REIT Sub. References to the “knowledge” of REIT and
REIT Sub or words of similar import shall refer only to (i) the knowledge of
REIT and REIT Sub of information actually and specifically set forth in written
materials physically located in the files and property records maintained at
their offices and (ii) the current actual (as opposed to implied or
constructive) knowledge of Jonathan Gitlin and shall not be construed, by
imputation or otherwise, to refer to the knowledge of REIT or REIT Sub or any
parent, subsidiary or affiliate thereof or to any other officer, agent, manager,
representative or employee of REIT or REIT Sub or to impose upon Jonathan Gitlin
any duty to investigate the matter to which such actual knowledge, or the
absence thereof, pertains. Notwithstanding anything to the contrary contained in
this Agreement, Jonathan Gitlin shall not have any personal liability hereunder.

 

  (c) Knowledge of Cedar. Notwithstanding anything to the contrary contained in
this Agreement, with respect to the Transaction, if any of the representations
or warranties of REIT or REIT Sub contained in this Agreement or in any document
or instrument delivered in connection herewith are materially false or
inaccurate, or REIT or REIT Sub is in material breach or default of any of its
obligations under this Agreement that survive a Closing, and Cedar nonetheless
closes the Transaction hereunder, then neither of REIT nor REIT Sub shall have
any liability or obligation respecting such false or inaccurate representations
or warranties or other breach or default (and any cause of action resulting
therefrom shall terminate upon such Closing) in the event that on or prior to
the Closing, Cedar shall have had actual knowledge of the false or inaccurate
representations or warranties or other breach or default.

 

-9-



--------------------------------------------------------------------------------

  (d) DISCLAIMER OF REPRESENTATIONS. EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, THE TRANSFER OF THE INTERESTS (AND INDIRECTLY THE PROPERTY) HEREUNDER
IS AND WILL BE MADE ON AN “AS IS”, “WHERE IS,” AND “WITH ALL FAULTS” BASIS,
WITHOUT REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS, IMPLIED
OR OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY CONCERNING TITLE,
PHYSICAL CONDITION (INCLUDING THE CONDITION OF THE SOIL OR THE IMPROVEMENTS),
ENVIRONMENTAL CONDITION (INCLUDING THE PRESENCE OR ABSENCE OF HAZARDOUS
SUBSTANCES ON OR AFFECTING THE PROPERTY), COMPLIANCE WITH APPLICABLE LAWS AND
REGULATIONS (INCLUDING ZONING AND BUILDING CODES OR THE STATUS OF DEVELOPMENT OR
USE RIGHTS RESPECTING THE PROPERTY), THE FINANCIAL CONDITION OF THE PROPERTY,
THE PARTNERSHIP OR ANY OTHER REPRESENTATION OR WARRANTY RESPECTING ANY INCOME,
EXPENSES, CHARGES, LIENS OR ENCUMBRANCES, RIGHTS OR CLAIMS ON, AFFECTING OR
PERTAINING TO THE PROPERTY, THE INTERESTS, THE PARTNERSHIP, OR ANY PART THEREOF.

 

  (e) SUBJECT TO THE EXPRESS PROVISIONS HEREOF (A) CEDAR WILL ACQUIRE THE
INTERESTS (INCLUDING AN INDIRECT INTEREST IN THE PROPERTY) SOLELY ON THE BASIS
OF ITS OWN PHYSICAL AND FINANCIAL EXAMINATIONS, REVIEWS AND INSPECTIONS AND
(B) WITHOUT LIMITING THE FOREGOING, CEDAR RELATED PARTIES WAIVE ANY RIGHT THEY
OTHERWISE MAY HAVE AT LAW OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, THE RIGHT
TO SEEK DAMAGES FROM ANY RIOCAN RELATED PARTY, OR ANY AFFILIATE THEREOF, IN
CONNECTION WITH THE CONDITION OF THE PROPERTY AND THE INTERESTS AND THE
PARTNERSHIP, INCLUDING ANY RIGHT OF CONTRIBUTION UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT.

 

  (f) Survival of Representations. Notwithstanding anything to the contrary
contained in this Agreement, all representations and warranties of REIT and REIT
Sub contained in this Section 5 shall survive the Closing for a period of one
(1) year. In furtherance thereof, Cedar acknowledges and agrees that it shall
have no right to make any claim against REIT or REIT Sub on account of any
breach of any representation or warranty unless an action on account thereof
shall be filed in a court of competent jurisdiction within one (1) year
following the Closing. To the fullest extent permitted by law, the foregoing
shall constitute an express waiver of any applicable statute of limitations on
account of the breach by REIT or REIT Sub of any representation or warranty.

 

  (g) The provisions of Section 5(c), 5 (d), 5(e), and 5(f) shall survive the
Closing.

 

-10-



--------------------------------------------------------------------------------

7. Representations and Warranties of Cedar

 

  (a) Cedar hereby makes the following representations and warranties to REIT,
REIT Sub and RioCan Holdings:

 

  (i) Due Authority. This Agreement and all agreements, instruments and
documents herein provided to be executed by it have been duly authorized,
executed and delivered by and are binding upon it. This Agreement constitutes
its legal, valid and binding obligations and shall be enforceable against it in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency or other similar laws affecting creditor’s rights
generally and (ii) general principles of equity. It is an entity duly formed or
organized, validly existing and in good standing under the laws of its state or
commonwealth of incorporation or formation, as the case may be, and is duly
authorized and qualified to do all things required of it under this Agreement
and all agreements, instruments and documents herein provided to be executed by
it.

 

  (ii) Litigation. To its knowledge, there is no material pending or threatened
litigation, claim or proceeding against it which if adversely determined could
reasonably be expected to prevent the consummation of the Transaction.

 

  (iii) No Insolvency. It is, and as of the Closing Date, will not be, a debtor
in any state, federal or foreign insolvency, bankruptcy, receivership
proceeding.

 

  (iv) OFAC. Neither Cedar nor, to its knowledge, any member, partner or
shareholder of Cedar, nor to the knowledge of Cedar, any Person with actual
authority to direct the actions of Cedar nor, to the knowledge of Cedar any
other Persons holding any legal or beneficial interest whatsoever in Cedar
(A) are named on any list of Persons and governments issued by OFAC pursuant to
Executive Order 13224, as in effect on the date hereof, or any similar list
known to Cedar or publicly issued by OFAC or any other department or agency of
the United States of America (collectively, the “OFAC Lists”), (B) are included
in, owned by, controlled by, knowingly acting for or on behalf of, knowingly
providing assistance, support, sponsorship, or services of any kind to, or
otherwise knowingly associated with any of the Persons referred to or described
in the OFAC Lists, or (C) has knowingly conducted business with or knowingly
engaged in any transaction with any Person named on any of the OFAC Lists or any
Person included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or, to
the knowledge of Cedar, otherwise associated with any of the Persons referred to
or described in the OFAC Lists.

 

-11-



--------------------------------------------------------------------------------

  (v) Conflicts. Neither the entry into nor the performance of this Agreement by
it will, to its knowledge (i) violate or result in a breach under, or constitute
a default under, any corporate charter, certificate of incorporation, by-law,
partnership agreement, indenture, contract, permit, judgment, decree or order to
which it is a party or by which it is bound, or (ii) except with respect to the
Guarantor Replacement and Release, require the consent of any third party other
than as has already been obtained or is otherwise specifically set forth herein.

 

  (b) Notwithstanding anything to the contrary contained in this Agreement, all
representations and warranties of Cedar contained in this Section 7 shall
survive the Closing for a period of one (1) year. In furtherance thereof, the
REIT Sub REIT and RioCan Holdings acknowledge and agree that they shall have no
right to make any claim against Cedar on account of any breach of any
representation or warranty unless an action on account thereof shall be filed in
a court of competent jurisdiction within one (1) year following the Closing. To
the fullest extent permitted by law, the foregoing shall constitute an express
waiver of any applicable statute of limitations on account of the breach by
Cedar of any representation or warranty. This Section 7(b) shall survive the
Closing.

 

8. Investment Representations, Etc.

 

  (a) Cedar represents and warrants to RioCan Holdings, REIT, and REIT Sub that
(i) it is an “accredited investor” as that term is defined in the Securities Act
and was not formed solely for the purchase of the Interests; (ii) as applicable,
the Interests have been or are being acquired by it, directly or indirectly, as
an investment for its own account with no intention of distributing or reselling
such Interests in any transaction that would be in violation of the securities
laws of the United States or of any state, subject however, to the rights of
such purchasers at all times to sell or otherwise dispose of all or any part of
the Interests under an effective registration statement under the Securities
Act, or under an exemption from such registration available under the Securities
Act and, subject, nevertheless, to the disposition of such purchaser’s property
being at all times within its control; (iii) it (A) has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investment in the Interests, (B) has had the
opportunity to ask questions of and receive answers concerning its investment in
the Interests and to obtain any information necessary to verify the information
obtained by it, and (C) is able to bear the economic risks of such investment;
and (iv) it has full power and authority to own or acquire the Interests to be
acquired by it directly or indirectly as set forth herein.

 

-12-



--------------------------------------------------------------------------------

  (b) Cedar acknowledges that: (i) the offering of the Interests has not been,
and will not be, registered with the Commission under and pursuant to the
Securities Act; (ii) the Interests have not been qualified for sale in any state
under applicable state securities or blue sky laws; (iii) in purchasing the
Interests directly or indirectly it must bear the economic risks of the
investment for an indefinite period of time because the Interests cannot be sold
unless the offering of such Interests is subsequently registered under that
Securities Act or an exemption from such registration is available; (iv) with
respect to the tax and other legal consequences of an investment in the
Interests, it is relying solely upon advice of its own tax and legal advisors;
and (v) any other evidence of ownership of the Interests will bear a legend
reflecting the unregistered and restricted nature of the Interests; provided,
however the foregoing Sections 8(a) and 8(b) are subject to and do not derogate
from the reliance by Cedar on the truth and accuracy of the express
representations, warranties and covenants of RioCan Holdings, REIT and REIT Sub
in this Agreement or any of the closing documents executed and delivered by REIT
Sub and/or RioCan Holdings and/or REIT in connection with a Closing.

 

  (c) Cedar agrees not, directly or indirectly, dispose of any of the Interests
without registration under the Securities Act unless and until the proposed sale
or transfer of the Interests is exempt from the registration requirements of the
Securities Act, as evidenced by a written opinion of counsel of recognized
standing in federal securities laws.

 

  (d) The provisions of this Section 8 shall survive the Closing.

 

9. Deliveries to be made on the Closing Date.

 

  (a) Cedar Deliveries: Cedar shall deliver, or cause to be delivered to, REIT
Sub, REIT and RioCan Holdings, or the Escrow Agent, as the case may be, on the
Closing Date, the following documents:

 

  (i) the Price required to be paid by Cedar to REIT Sub (or its designee);

 

  (ii) unless the Guarantor Replacement and Release has been obtained, an
indemnity by Cedar in favor of REIT Sub in respect of the Guarantee in respect
of the period as and from the Closing Date together with an undertaking by Cedar
to continue to use reasonable commercial efforts to obtain the Guarantor
Replacement and Release;

 

  (iii) if the Guarantor Replacement and Release has been obtained, notice the
Lender under the Loan to the effect that all notices given under the Loan by or
on behalf of the Lender after Closing are to be given only to Cedar and not to
RioCan Holdings, REIT or REIT Sub, together with such additional information as
may be required under the Loan to evidence the Transaction (the “Lender
Notification Letter”);

 

  (iv) all applicable transfer tax forms, if any;

 

  (v) a settlement statement prepared by the Escrow Agent and approved by Cedar
and RioCan Holdings, REIT and REIT Sub in respect of the Property (the
“Settlement Statement”); and

 

  (vi) all such other documents which are required or reasonably necessary to
give effect to the Agreement and which have been reasonably requested by RioCan
Holdings, REIT or REIT Sub on or before the Closing Date.

 

-13-



--------------------------------------------------------------------------------

  (b) REIT Sub Deliveries: REIT Sub shall deliver, or cause to be delivered to
Cedar, or the Escrow Agent, as the case may be, on the Closing Date, the
following:

 

  (i) an assignment and assumption agreement in the form attached hereto as
Exhibit B, between REIT Sub, as assignor, and Cedar (or its affiliated
designee), as assignee, of the Interests;

 

  (ii) if requested by Cedar, RioCan Holdings’, REIT’s or REIT Sub’s
countersignature to the Lender Notification Letter;

 

  (iii) a properly executed affidavit referred to in Section 1445 of the
Internal Revenue Code, as amended, with all pertinent information confirming
that the applicable transferor under the Internal Revenue Code is not a foreign
person, trust, estate, corporation or partnership;

 

  (iv) all applicable transfer tax forms, if any;

 

  (v) the Settlement Statement; and

 

  (vi) all such other documents which are required or reasonably necessary to
give effect to the Agreement and which have been reasonably requested by Cedar
on or before the Closing Date.

 

  (c) All Closing Documents, the forms of which are not attached to this
Agreement, shall be in form and content acceptable to the parties acting
reasonably and in good faith.

 

10. Covenants of Parties

Each of RioCan Holdings and Cedar agree to take such actions and execute and
deliver such documents as are required in order for REIT and REIT Sub to perform
and observe in all material respects all of their obligations under this
Agreement, including without limitation, causing all documents to be delivered
hereunder by REIT Sub to be executed and delivered provided that RioCan Holdings
and Cedar, acting reasonably, shall have approved such documents and the
delivery of same.

 

11. Conditions to the Closing.

 

  (a) Conditions Precedent to Obligations of RioCan Holdings, REIT and REIT Sub.
The obligation of RioCan Holdings, REIT and REIT Sub to consummate the
Transaction shall be subject to the following, as applicable:

 

  (i) performance and observance in all material respects, by Cedar of all
covenants, warranties and agreements of this Agreement to be performed or
observed by Cedar with respect to the Transaction prior to or on the Closing
Date;

 

-14-



--------------------------------------------------------------------------------

  (ii) the representations and warranties of Cedar set forth in Section 7(a) and
8 hereof being true and correct in all material respects; and

 

  (iii) the fulfillment on or before the Closing Date of all other conditions
precedent to Closing benefiting RioCan Holdings, REIT or REIT Sub specifically
set forth in this Agreement.

The conditions set forth in this Section 11(a) are for the sole benefit of
RioCan Holdings, REIT and REIT Sub and may be waived in writing in whole or in
part by notice to Cedar on or before Closing, without prejudice to the right to
terminate this Agreement in the event of the non-fulfillment of any other
condition or conditions not so waived.

 

  (b) Conditions Precedent to Obligations of Cedar. The obligation of Cedar to
consummate the Transaction shall be subject to the following, as applicable:

 

  (i) performance and observance in all material respects by RioCan Holdings,
REIT and REIT Sub, of all covenants and agreements of this Agreement to be
performed or observed by RioCan Holdings, REIT and REIT Sub with respect to the
Transaction prior to or on the Closing Date;

 

  (ii) the representations and warranties of RioCan Holdings, REIT and REIT Sub
set forth in Sections 5(a) and 6(a) being true and correct in all material
respects; and

 

  (iii) the fulfillment on or before the Closing Date of all other conditions
precedent to Closing benefiting Cedar specifically set forth in this Agreement.

The conditions set forth in this Section 11(b) are for the sole benefit of Cedar
and may be waived in writing in whole or in part by notice to RioCan Holdings,
REIT and REIT Sub on or before Closing, without prejudice to the right to
terminate this Agreement in the event of the non-fulfillment of any other
condition or conditions not so waived.

 

  (c) Reasonable Commercial Efforts to Satisfy Conditions. Each of the parties
shall act in good faith and use reasonable commercial efforts in the
circumstances to satisfy or cause to be satisfied (at its sole cost, except as
expressly provided in Section 4 hereof) the conditions set forth in
subparagraphs (a) and (b), respectively, provided that no party shall be
required to spend money or incur additional obligations to obtain the necessary
assistance or co-operation of any third party to satisfy any condition, other
than expenditure of reasonable legal fees. Each party will cooperate in support
of all things necessary to give effect to this Agreement.

 

  (d) Except in the event of a breach or default by a party hereto in which
event the terms of Section 16 shall apply, if one or more of the conditions set
forth in subparagraph (a) or subparagraph (b) is not satisfied or waived as
therein provided on or before the Closing Date (as such date may be extended by
written agreement of the parties or as otherwise expressly provided herein),
this Agreement shall be automatically terminated, and the parties shall be
released from all obligations hereunder (except for any obligation expressly
provided to survive a termination of this Agreement) it being acknowledged and
agreed that the consummation of the Closing shall constitute the waiver of any
such conditions that were not waived or satisfied.

 

-15-



--------------------------------------------------------------------------------

  (e) The parties agree that all conditions herein are conditions of the
obligations of the party named in the relevant section to complete the
Transaction and are not conditions precedent to the existence or enforceability
of this Agreement.

 

12. Apportionments.

 

  (a) Subject to the express terms of this Section 12 the following items of
income and expense shall be prorated on the basis that REIT Sub owned the
Property Owner (and the Property) prior to the transfer of the Interests to
Cedar and that Cedar owned the Property Owner (and the Property) following the
Closing. as of 11:59 p.m. on the day preceding the Closing Date (the “Adjustment
Date”) (on the basis of the actual number of days elapsed over the applicable
period):

 

  (i) Fixed rents, additional rents, percentage rent and all other sums and
credits due or payable under the Leases and any other items of income, as and
when collected (it being acknowledged that all such amounts received after the
Closing shall be applied as provided in Section 12(j);

 

  (ii) All real estate taxes, water charges, sewer rents, vault charges and
assessments on the Property on the basis of the fiscal year for which assessed
(except to the extent required to be paid by Tenants in good standing pursuant
to Leases);

 

  (iii) All operating expenses (except to the extent required to be paid by
Tenants in good standing pursuant to Leases);

 

  (iv) Any prepaid items, including, without limitation, fees for licenses and
annual permit and inspection fees;

 

  (v) Utilities, including, without limitation, telephone, steam, electricity
and gas, on the basis of the most recently issued bills therefor (except to the
extent required to be paid by Tenants pursuant to Leases);

 

  (vi) Deposits with telephone and other utility companies;

 

  (vii) Without duplication of Section 2(a), payments of principal and interest
and other costs payable under the Loan;

 

  (viii) Cash and cash equivalents (e.g., U.S. Treasuries) held by or for the
account of the Property Owner;

 

  (ix) Deposits, reserves or escrows made by or on behalf of the Property Owner
with respect to the Loan and other obligations that will remain in effect on and
after the Closing; and

 

-16-



--------------------------------------------------------------------------------

  (x) Such other items as are customarily apportioned between sellers and
purchasers of real properties (and interests therein) of a type similar to the
Property and located in the State or Commonwealth in which the Property is
located.

 

  (b) With respect to each Lease pursuant to which the applicable Tenant
commenced the payment of regularly scheduled rent before July 1, 2012 REIT Sub
shall be responsible and liable to pay and shall pay when due the following
(collectively, “Leasing Costs”):

 

  (i) any real estate or leasing commissions (including, without limitation,
commissions payable to Cedar or its affiliates);

 

  (ii) any tenant inducements or tenant allowances payable under the Leases (or
any modification or amendment thereof);

 

  (iii) any costs and expenses of any lease take-over, assignment, assumption or
other commitments required pursuant to the Leases (or any modification or
amendment thereof); and

 

  (iv) the costs and expenses of any initial tenant build-out work or
improvements to rentable or rental space in the applicable Building required to
be performed by the landlord thereunder and arising pursuant to the Leases (or
any modification or amendment thereof).

 

  (c) With respect to Leasing Costs for each Lease pursuant to which the
applicable Tenant did not commence the payment of regularly scheduled rent until
on or after July 1, 2012, Cedar shall be responsible for payment of the Leasing
Costs for each such Lease. For purposes of clause (b) and this clause (c), with
respect to Leasing Costs incurred in connection with amendments or modifications
of Leases (including, without limitation, extensions of Leases), allocation of
responsibility for Leasing Costs incurred in connection with such amendments or
modifications shall be based on the commencement of regularly scheduled rent
under such amendments or modifications or, if no regularly scheduled rent shall
be contemplated by such amendments or modifications and Leasing Costs were
nonetheless incurred, based on the date of such amendment or modification.

 

  (d) There will be no adjustment (other than current year adjustments) for
deferred amortized common area costs, if any, that are recoverable from Tenants
after Closing nor will any adjustments (other than current year adjustments) be
made with respect thereto after Closing regardless of any amounts received from
Tenants relating thereto.

 

  (e) A statement of adjustments shall be prepared by Cedar for approval of
RioCan Holdings, REIT and REIT Sub, acting reasonably, at least five
(5) Business Days before the Closing Date.

 

-17-



--------------------------------------------------------------------------------

  (f) If, on the Closing Date, any items of additional rent or percentage rent
under the Leases or other income or expense of the Property shall not have been
ascertained, then such items shall be adjusted retroactively as and when the
same are ascertained. If the final cost or amount of any item which is to be
adjusted cannot be determined at Closing, then an initial adjustment for such
item shall be made at Closing, such amount to be estimated by Cedar, acting
reasonably, as of the Adjustment Date on the basis of the best evidence
available at the Closing as to what the final cost or amount of such item will
be. A final adjustment shall be made no later than the date being one (1) year
after the Closing Date with respect to all matters other than real estate taxes
and two (2) years after the Closing Date with respect to real estate taxes
(each, an “Outside Adjustment Date”). No re-adjustment may be claimed by any
party with respect to any Property later than the applicable Outside Adjustment
Date.

 

  (g) Adjustment made pursuant to subsections (e) and (f) above shall be
adjustments to income and expense and not to the consideration payable for the
Interests, and the net amount thereof shall be paid by one party to the other in
accordance therewith.

 

  (h) If, with respect to the Property, the Closing shall occur before the
applicable real estate tax rate is fixed, the apportionment of real estate taxes
for the Property at the Closing shall be based upon the tax rate for the next
preceding year applied to the latest assessed valuation. Promptly after the new
tax rate or assessment is fixed, the apportionment of taxes or assessments shall
be recomputed and any discrepancy resulting from such recomputation and any
errors or omissions in computing apportionments at Closing shall be promptly
corrected and the proper party reimbursed.

 

  (i) Cedar agrees that the Price will not be distributed by REIT Sub prior to
sale to RioCan Holdings pursuant to the Other Agreement.

 

  (j) If any Tenant at the Property is in arrears in the payment of rent or any
other receivables on the Closing Date, any and all rents and receivables
received from such Tenant after the Closing shall be applied in the following
order of priority: (i) first to the month in which the Closing occurred;
(ii) then to any month or months following the month in which the Closing
occurred; and (iii) then to the months preceding the month in which the Closing
occurred. If rents or other receivables or any portion thereof received after
the Closing are payable to the other party by reason of this allocation, the
appropriate sum, less a proportionate share of any reasonable attorneys’ fees,
costs and expenses of collection thereof, shall be promptly paid to the other
party.

 

  (k) The provisions of this Section 12 shall survive the Closing.

 

-18-



--------------------------------------------------------------------------------

13. Release.

 

  (a) EFFECTIVE AS OF THE CLOSING OF THE PURCHASE OF INTERESTS, CEDAR SHALL BE
DEEMED TO HAVE RELEASED RIOCAN HOLDINGS, RC CEDAR LP, ALL AFFILIATES OF RC CEDAR
LP AND ALL RIOCAN RELATED PARTIES FROM ALL CLAIMS WHICH CEDAR RELATED PARTY HAS
OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OR THING RELATED TO OR IN
CONNECTION WITH THE PROPERTY AND THE INTERESTS INCLUDING THE DOCUMENTS AND
INFORMATION REFERRED TO HEREIN, THE LEASES AND THE TENANTS THEREUNDER, ANY
CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION OF ALL
OR ANY PORTION OF THE PROPERTY AND ANY ENVIRONMENTAL CONDITIONS, AND CEDAR SHALL
NOT LOOK TO RIOCAN HOLDINGS OR ANY RIOCAN RELATED PARTIES IN CONNECTION WITH THE
FOREGOING FOR ANY REDRESS OR RELIEF. THIS RELEASE SHALL BE GIVEN FULL FORCE AND
EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING THOSE
RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION;
PROVIDED HOWEVER, THAT THIS RELEASE SHALL NOT BE APPLICABLE TO ANY CLAIMS
ARISING OUT OF THE EXPRESS COVENANTS, REPRESENTATIONS, OR WARRANTIES SET FORTH
IN THIS AGREEMENT OR ANY CLOSING DELIVERY THAT SHALL EXPRESSLY SURVIVE THE
CLOSING OF THE TRANSACTION.

 

  (b) The provisions of this Section 13 shall survive the Closing.

 

14. Brokers.

 

  (a) Cedar represents and warrants to RioCan Holdings, and RioCan Holdings
represents and warrants to Cedar, that no broker or finder has been engaged by
it in connection with the Transactions contemplated under this Agreement. In the
event of a claim for broker’s or finder’s fee or commissions in connection with
the Transaction contemplated by this Agreement then Cedar shall indemnify,
defend and hold harmless RioCan Holdings from the same if it shall be based upon
any statement or agreement alleged to have been made by Cedar, and RioCan
Holdings shall indemnify, defend and hold harmless Cedar from the same if it
shall be based upon any statement or agreement alleged to have been made by
RioCan Holdings.

 

  (b) The provisions of this Section 14 shall survive the Closing and/or a
termination of this Agreement.

 

15. Limitation of Liability.

 

  (a) No partner, member, shareholder, officer, director, employee or agent of
Cedar, or any Cedar Related Party, shall have any personal liability, directly
or indirectly, under or in connection with this Agreement or any agreement made
or entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and RioCan Holdings, REIT and REIT Sub, on behalf of
themselves and their successors and assigns and the RioCan Related Parties,
hereby waive any and all such personal liability.

 

-19-



--------------------------------------------------------------------------------

  (b) Except for RioCan Holdings, REIT and REIT Sub as parties to this
Agreement, no partner, member, shareholder, officer, director, employee or agent
of RioCan Holdings or any RioCan Related Party, shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Cedar, on behalf of itself and its
successors and assigns and the Cedar Related Parties, hereby waive any and all
such personal liability.

 

  (c) This Agreement and any agreement made or entered into under or pursuant to
the provisions of this Agreement, any amendment or amendments to any of the
foregoing made at any time or times, shall be conclusively taken to have been
executed by, or by officers of RioCan Holdings on behalf of, the trustees of
RioCan Holdings only in their capacity as trustees of RioCan Holdings. Cedar
hereby disavows any liability upon and waives any claim against holders of units
of RioCan Holdings and annuitants under plans of which holders of units of
RioCan Holdings act as trustee or carrier and the obligations created hereunder
are not personally binding upon, nor shall resort be had to, nor shall recourse
or satisfaction be sought from, the private property of any trustee or officer
of RioCan Holdings or any holder of units of RioCan Holdings or annuitant, but
the property of RioCan Holdings from time to time or a specific portion thereof
only shall be bound. It is agreed that the benefit of this provision is
restricted to the trustees and officers of RioCan Holdings, each holder of units
issued by RioCan Holdings and annuitants and, solely for that purpose, the
undersigned signing officers of RioCan Holdings have entered into this Agreement
and any agreement made or entered into under or pursuant to the provisions of
this Agreement, any amendment or amendments to any of the foregoing made at any
time or times, as agent and trustee for and on behalf of the trustees of RioCan
Holdings, each holder of units of RioCan Holdings and each annuitant.

 

  (d) The provisions of this Section 15 shall survive the Closing and/or a
termination of this Agreement.

 

-20-



--------------------------------------------------------------------------------

16. Remedies For Default.

 

  (a) CEDAR DEFAULTS. IF THE TRANSACTION SHALL NOT BE CLOSED SOLELY BY REASON OF
A BREACH OR DEFAULT UNDER THIS AGREEMENT BY CEDAR THEN RIOCAN HOLDINGS, REIT AND
REIT SUB SHALL HAVE AS THEIR EXCLUSIVE REMEDY THE RIGHT TO (A) SUBJECT TO THE
LAST SENTENCE OF THIS SECTION 16(a), TERMINATE THIS AGREEMENT (IN WHICH EVENT NO
PARTY HERETO SHALL HAVE ANY FURTHER OBLIGATION OR LIABILITY TO THE OTHER EXCEPT
WITH RESPECT TO THOSE PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY SURVIVE A
TERMINATION OF THIS AGREEMENT), RIOCAN HOLDINGS, REIT AND REIT SUB HEREBY
WAIVING ANY RIGHT OR CLAIM TO DAMAGES FOR SUCH BREACH; OR (B) SPECIFICALLY
ENFORCE THIS AGREEMENT (BUT NO OTHER ACTION, FOR DAMAGES OR OTHERWISE, SHALL BE
PERMITTED); PROVIDED THAT ANY ACTION BY RIOCAN HOLDINGS, REIT OR REIT SUB FOR
SPECIFIC PERFORMANCE MUST BE FILED, IF AT ALL, WITHIN FORTY-FIVE (45) DAYS OF
CEDAR’S BREACH OR DEFAULT, AND THE FAILURE TO FILE WITHIN SUCH PERIOD SHALL
CONSTITUTE A WAIVER OF SUCH RIGHT AND REMEDY. THE PARTIES ACKNOWLEDGE AND AGREE
THAT THE TERMS AND PROVISIONS OF THIS SECTION 16(a) ARE NOT INTENDED TO LIMIT
RIOCAN HOLDINGS’, REIT’S OR REIT SUB’S RIGHTS AND REMEDIES IN THE EVENT OF A
BREACH OF POST-CLOSING OBLIGATIONS UNDER THIS AGREEMENT.

 

  (b) RIOCAN HOLDINGS, REIT AND REIT SUB DEFAULTS. IF THE TRANSACTION SHALL NOT
BE CLOSED SOLELY BY REASON OF A RIOCAN HOLDINGS, REIT OR REIT SUB BREACH OR
DEFAULT UNDER THIS AGREEMENT (OTHER THAN A BREACH OR DEFAULT BY REIT SUB CAUSED
BY CEDAR OR ITS AFFILIATE AS THE GENERAL PARTNER OF RC CEDAR PARTNERSHIP LP, THE
INDIRECT PARENT OF REIT SUB), THEN CEDAR SHALL HAVE AS ITS EXCLUSIVE REMEDY THE
RIGHT TO (A) SUBJECT TO THE LAST SENTENCE OF THIS SECTION 16(b), TERMINATE THIS
AGREEMENT (IN WHICH EVENT NO PARTY HERETO SHALL HAVE ANY FURTHER OBLIGATION OR
LIABILITY TO THE OTHER EXCEPT WITH RESPECT TO THOSE PROVISIONS OF THIS AGREEMENT
WHICH EXPRESSLY SURVIVE A TERMINATION OF THIS AGREEMENT), CEDAR HEREBY WAIVING
ANY RIGHT OR CLAIM TO DAMAGES FOR SUCH BREACH EXCEPT AS EXPRESSLY PROVIDED IN
CLAUSE (C) BELOW; OR (B) SPECIFICALLY ENFORCE THIS AGREEMENT (BUT NO OTHER
ACTION, FOR DAMAGES OR OTHERWISE, SHALL BE PERMITTED); PROVIDED THAT ANY ACTION
BY CEDAR FOR SPECIFIC PERFORMANCE MUST BE FILED, IF AT ALL, WITHIN FORTY-FIVE
(45) DAYS OF, A RIOCAN HOLDINGS, REIT OR REIT SUB BREACH OR DEFAULT, AND THE
FAILURE TO FILE WITHIN SUCH PERIOD SHALL CONSTITUTE A WAIVER OF SUCH RIGHT AND
REMEDY OR (C) IF SPECIFIC PERFORMANCE SHALL NOT BE AVAILABLE TO CEDAR THROUGH NO
FAULT OF CEDAR, SUE FOR ACTUAL DAMAGES. THE PARTIES ACKNOWLEDGE AND AGREE THAT
THE TERMS AND PROVISIONS OF THIS SECTION 16(b) ARE NOT INTENDED TO LIMIT CEDAR’S
RIGHTS AND REMEDIES IN THE EVENT OF A BREACH OF POST-CLOSING OBLIGATIONS UNDER
THIS AGREEMENT.

 

-21-



--------------------------------------------------------------------------------

  (c) Prior to the exercise by Cedar or RioCan Holdings, REIT or REIT SUB of any
right or remedy afforded to it pursuant to Section 16(a) or Section 16(b)
herein, as applicable, such party (the “Non-Defaulting Party”) shall deliver
written notice (a “Default Notice”) to the other party hereunder (the
“Defaulting Party”) identifying the applicable breach or default and the
Defaulting Party shall have ten (10) days after delivery such Default Notice to
cure such breach or default. If a Defaulting Party fails to cure any default or
breach that is the subject of a Default Notice within such ten (10) day period,
the Non-Defaulting Party may exercise all rights and remedies afforded to it
pursuant to Section 16(a)) or Section 16(b) above, as applicable.

 

  (d) Cedar acknowledges and agrees that a default by Cedar or the Cedar
Partners (as defined in the Other Agreement) under the Other Agreement shall
constitute a default by Cedar under this Agreement and shall entitle RioCan
Holdings, REIT and REIT Sub to exercise the express remedies provided to RioCan
Holdings, REIT and REIT Sub in Section 16(a). RioCan Holdings, REIT and REIT Sub
acknowledge and agrees that a default by either RioCan Partner (as defined in
the Other Agreement) under the Other Agreement shall constitute a default by
RioCan Holdings, REIT and REIT Sub under this Agreement and shall entitle Cedar
to exercise the express remedies provided to Cedar in Section 16(b).

 

  (e) The provisions of this Section 16 shall survive the Closing and/or a
termination of this Agreement.

 

17. Notices.

All notices, demands, consents, reports and other communications provided for in
this Agreement shall be in writing, shall be given by a method prescribed in
this Section and shall be given to the party to whom it is addressed at the
address set forth below.

 

To Cedar:   

c/o Cedar Realty Trust, Inc.

44 South Bayles Avenue

Port Washington, New York 11050

Attention: Bruce Schanzer

Facsimile: (516) 767-6497

With a copy to:   

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038-4982

Attention: Steven P. Moskowitz, Esq.

Facsimile: (212) 806-6006

 

-22-



--------------------------------------------------------------------------------

With a copy to:   

c/o Cedar Realty Trust, Inc.

44 South Bayles Avenue

Port Washington, New York 11050

Attention: Stuart Widowski

Facsimile: (516) 767-6497

To RioCan Holdings, REIT or REIT Sub   

c/o RioCan Holdings USA Inc.

Yonge Eglinton Centre

2300 Yonge Street

Suite 500, P.O. Box 2386

Toronto, Ontario

M4P 1E4

Attention: Rags Davloor

Facsimile: (416) 866-3020

With a copy to:   

c/o RioCan Holdings USA Inc.

Yonge Eglinton Centre

2300 Yonge Street

Suite 500, P.O. Box 2386

Toronto, Ontario

M4P 1E4

Attention: Jonathan Gitlin

Facsimile: (416) 866-3020

With a copy to:   

Goodmans LLP

333 Bay Street, Suite 3400

Bay Adelaide Centre, West Tower

Toronto, Ontario M5H 2S7

Attention: Juli Morrow

Facsimile: (416) 979-1234

Any party hereto may change the address to which notice may be delivered
hereunder by the giving of written notice thereof to the other parties as
provided herein below. Any notice or other communication delivered pursuant to
this Section may be mailed by United States or Canadian certified air mail,
return receipt requested, postage prepaid, deposited in a United States or
Canadian Post Office or a depository for the receipt of mail regularly
maintained by the United States Post Office or the Canadian Post Office, as
applicable. Such notices, demands, consents and reports may also be delivered
(i) by hand or reputable international courier service which maintains evidence
of receipt or (ii) by facsimile with a confirmation copy delivery by hand or
reputable international courier service which maintains evidence of receipt. Any
notices, demands, consents or other communications shall be deemed given and
effective when delivered by hand or courier or facsimile if sent before 5:00
p.m. on a Business Day, and otherwise, the Business Day next following the day
of transmittal, or if mailed only, five (5) Business Days after mailing.
Notwithstanding the foregoing, no notice or other communication shall be deemed
ineffective because of refusal of delivery to the address specified for the
giving of such notice in accordance herewith. The provisions of this Section 17
shall survive the Closing and/or a termination of this Agreement.

 

-23-



--------------------------------------------------------------------------------

18. Amendments.

Except as otherwise expressly set forth in this Agreement, this Agreement may
not be modified or terminated orally or in any manner other than by an agreement
in writing signed by all the parties hereto or their respective successors in
interest. The provisions of this Section 18 shall survive the Closing and/or a
termination of this Agreement.

 

19. Governing Law; Jurisdiction; Construction.

 

  (a) This Agreement (i) shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to principles of
conflicts of law and (ii) shall be given a fair and reasonable construction in
accordance with the intentions of the parties hereto and without regard to, or
aid of, any rules of construction requiring construction against any party
drafting this Agreement.

 

  (b) The parties agree that this Agreement has been made in New York, New York
and that exclusive jurisdiction for matters arising under this Agreement shall
be in the State courts in New York County, New York. Each party by signing this
Agreement irrevocably consents to and shall submit to such jurisdiction.

 

  (c) Each party hereto acknowledges that it has participated in the drafting of
this Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation hereof. Each party has
been represented by independent counsel in connection with this Agreement.

 

  (d) Words importing the singular include the plural and vice versa. Words
importing gender include all genders. If anything herein is to be done or held
on a day that is not a Business Day, the same will be done or held either on the
next succeeding Business Day or as otherwise expressly provided in this
Agreement.

 

  (e) The provisions of this Section 19 shall survive the Closing and/or a
termination of this Agreement.

 

20. Partial Invalidity.

If any provision of this Agreement is held to be invalid or unenforceable as
against any Person or under certain circumstances, the remainder of this
Agreement and the applicability of such provision to other Persons or
circumstances shall not be affected thereby. Each provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. The
provisions of this Section 20 shall survive the Closing and/or a termination of
this Agreement.

 

-24-



--------------------------------------------------------------------------------

21. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which, taken together, shall constitute
but one and the same instrument. This Agreement may be executed by facsimile,
which shall be deemed an original for all purposes. In the event this Agreement
is executed by the exchange of facsimile copies, the parties agree to exchange
ink-signed counterparts promptly after the execution and delivery of this
Agreement. The provisions of this Section 21 shall survive the Closing and/or a
termination of this Agreement.

 

22. No Third Party Beneficiaries.

The warranties, representations, agreements and undertakings contained herein
shall not be deemed to have been made for the benefit of any Person or entity
other than the parties hereto and the Cedar Related Parties. The provisions of
this Section 22 shall survive the Closing and/or a termination of this
Agreement.

 

23. Waiver.

No failure or delay of either party in the exercise of any right given to such
party hereunder or the waiver by any party of any condition hereunder for its
benefit (unless the time specified herein for exercise of such right, or
satisfaction of such condition, has expired) shall constitute a waiver of any
other or further right nor shall any single or partial exercise of any right
preclude other or further exercise thereof or any other right. The waiver of any
breach hereunder shall not be deemed to be waiver of any other or any subsequent
breach hereof. The provisions of this Section 23 shall survive the Closing
and/or a termination of this Agreement.

 

24. Assignment.

Without the prior written consent of the other parties hereunder and except as
specifically provided in Section 2(c), no party hereto may assign this Agreement
or any of its rights or obligations hereunder, and any purported unpermitted
assignment shall be null and void. Notwithstanding the foregoing, (i) on at
least five (5) days advance written notice to RioCan Holdings, REIT and REIT
Sub, Cedar shall have the right to designate one or more affiliates to acquire
the Interests, (ii) any such designation shall not release the original party
hereto of its obligations under this Agreement, and (iii) such designee shall
assume all of the obligations of the assigning party under this Agreement
pursuant to an assumption agreement reasonably satisfactory to RioCan Holdings.
The provisions of this Section 24 shall survive the Closing and/or a termination
of this Agreement.

 

25. Binding Effect.

All of the covenants and agreements in this Agreement shall be binding upon the
parties hereto and their respective successors and permitted assigns and shall
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns pursuant to the terms and conditions
of this Agreement. The provisions of this Section 25 shall survive the Closing
and/or a termination of this Agreement.

 

-25-



--------------------------------------------------------------------------------

26. Entire Agreement.

This Agreement and the documents herein contemplated to be entered into by the
parties sets forth the entire agreement between the parties pertaining to the
subject matter hereof and there are no other terms, obligations, covenants,
representations, statements or conditions, oral or otherwise, of any kind
whatsoever. Any agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of this Agreement in whole or in part unless
such agreement is in writing and signed by the party against whom enforcement of
the change, modification, discharge or abandonment is sought. The provisions of
this Section 26 shall survive the Closing and/or a termination of this
Agreement.

 

27. Further Assurances.

After the Closing, the parties hereunder shall from time to time execute and
deliver each to the other such documents and instruments and take such further
actions as may be reasonably necessary or required to consummate the
Transactions contemplated by this Agreement or more effectually implement and
carry out the true intent and meaning of this Agreement. The provisions of this
Section 27 shall survive the Closing and/or a termination of this Agreement.

 

28. Paragraph Headings/Schedules.

The headings of the various sections of this Agreement have been inserted only
for the purpose of convenience and are not part of this Agreement and shall not
be deemed in any manner to modify, expand, explain or restrict any of the
provisions of this Agreement. The provisions of this Section 28 shall survive
the Closing and/or a termination of this Agreement. The Schedules referred to in
this Agreement are attached to and form part of it.

 

29. Waiver of Trial by Jury.

THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT. THE PROVISIONS OF THIS SECTION 29 SHALL
SURVIVE THE CLOSING AND/OR A TERMINATION OF THIS AGREEMENT.

 

30. Litigation Costs.

Notwithstanding anything to the contrary contained in this Agreement, in the
event of any litigation arising in connection with this Agreement, the
substantially prevailing party shall be entitled to recover from the
substantially non-prevailing party its reasonable legal fees and expenses at
trial and all appellate levels. The provisions of this Section 30 shall survive
the Closing and/or a termination of this Agreement.

 

31. Currency.

Any and all amounts owing by any party hereto pursuant to this Agreement, shall
be paid in lawful currency of the United States of America (i.e. U.S. Dollars).
The provisions of this Section 31 shall survive the Closing and/or a termination
of this Agreement.

 

-26-



--------------------------------------------------------------------------------

32. Intentionally Deleted.

 

33. Press Releases.

Contemporaneously with the execution of this Agreement, the parties hereto shall
independently prepare and issue press releases with respect to the Transactions
after providing such press release to the other party hereto prior to issuance
and consulting with the other party hereto with respect thereto.
Contemporaneously with Closing, each party may, in its sole discretion,
independently prepare and issue a press release after providing such press
release to the other party hereto prior to issuance and consulting with the
other party hereto with respect thereto. Except for the foregoing press
releases, no party hereto or any affiliate of any party hereto shall issue any
press release with respect to the Transactions unless required by law and then
only after providing such press release to the other party hereto prior to
issuance and consulting with the other party hereto with respect thereto. The
provisions of this Section 33 shall survive the Closing.

 

34. Real Estate Tax Protests.

If any Person has heretofore filed applications for the reduction of the
assessed valuation of the Property and/or instituted certiorari proceedings to
review such assessed valuations for any prior or current tax years, that from
and after the Closing Cedar shall, subject to the terms hereof, prosecute such
proceedings in good faith at its sole cost and expense. Notwithstanding the
foregoing, Cedar shall not withdraw, compromise or settle any proceedings for
any fiscal period in which the Closing is to occur or for any year or years
prior to the tax year in which the Closing herein occurs without the prior
written consent of RioCan Holdings, REIT and REIT Sub, which consent shall not
be unreasonably withheld. Cedar shall cause all sums payable to Tenants under
the Leases on account of such tax savings or refund to be promptly paid to such
Tenants following receipt of such tax savings or refund. Any remaining tax
savings or refund for the tax year in which the Closing occurs or for any year
or years prior to the tax year in which the Closing herein occurs shall be
prorated between the parties hereto in accordance with Section 12 (including the
applicability of the Outside Adjustment Date). The provisions of this Section 34
shall survive the Closing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 

CEDAR REALTY TRUST PARTNERSHIP, L.P., a Delaware limited partnership By:   Cedar
Realty Trust, Inc.,
a Maryland corporation, its general partner   By:  

/s/ BRUCE SCHANZER

    Name: Bruce Schanzer     Title: President RC CEDAR REIT PROPERTY SUBSIDIARY
LP, a Delaware limited partnership By:   RC Cedar REIT Subsidiary GP LLC, its
general partner, a Delaware limited liability company By:   RC Cedar REIT LP,
its sole member, a Delaware limited partnership By:   RC Cedar Partnership
Subsidiary GP LLC, its general partner, a Delaware limited liability company By:
  RC Cedar Partnership LP, its sole member,
a Delaware limited partnership By:   Cedar RCP GP LLC, its general partner,
a Delaware limited liability company By:   Cedar Realty Trust Partnership, L.P.,
its sole member, a Delaware limited partnership By:   Cedar Realty Trust, Inc.,
its general partner,
a Maryland corporation   By:  

/s/ BRUCE SCHANZER

    Name: Bruce Schanzer     Title: President

 

-28-



--------------------------------------------------------------------------------

RC CEDAR REIT LP, a Delaware limited partnership By:   RC Cedar Partnership
Subsidiary GP LLC, its general partner, a Delaware limited liability company By:
  RC Cedar Partnership LP, its sole member,
a Delaware limited partnership By:   Cedar RCP GP LLC, its general partner,
a Delaware limited liability company By:   Cedar Realty Trust Partnership, L.P.,
its sole member, a Delaware limited partnership By:   Cedar Realty Trust, Inc.,
its general partner,
a Maryland corporation   By:  

/s/ BRUCE SCHANZER

    Name: Bruce Schanzer     Title: President

 

-29-



--------------------------------------------------------------------------------

RIOCAN HOLDINGS USA INC.,
a Delaware corporation By:  

/s/ RAGHUNATH DAVLOOR

  Name: Raghunath Davloor   Title: Chief Financial Officer

 

-30-



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

(see attached)



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

CSC Franklin Village GP LLC

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of the
            day of             , 2012 by and between RC CEDAR REIT PROPERTY
SUBSIDIARY LP, a Delaware limited partnership (“Assignor”) and CEDAR REALTY
TRUST PARTNERSHIP, L.P., a Delaware limited partnership (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is the holder of all of the membership interests (the
“Interest”) in CSC Franklin Village GP LLC, a Delaware limited liability company
(the “LLC”) pursuant to an limited liability company operating agreement dated
February 4, 2010 applicable to the LLC (the “Operating Agreement”);

WHEREAS, pursuant to that certain Agreement Regarding Purchase of Interests
(Franklin), dated as of September 6, 2012 (the “Contract”), between the parties
hereto, RC Cedar REIT LP and RioCan Holdings USA Inc, the parties thereto have
agreed, among other things, to cause Assignee to acquire all right, title and
interest of Assignor in and to the Interest; and

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings set forth in the Contract.

NOW, THEREFORE, for valuable consideration in hand paid, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Assignor hereby absolutely and unconditionally assigns, conveys, transfers
and sets over unto Assignee, without recourse, representation or warranty except
as set forth in the Contract, all right, title and interest of Assignor in and
to the Interest.

2. Subject to the terms of the Operating Agreement, Assignee hereby accepts such
assignment and assumes all obligations with respect to the Interest.

3. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and each of their respective successors and assigns. None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
other person or entity.

4. This Agreement may be executed in any number of counterparts, and each such
counterpart will for all purposes be deemed an original, and all such
counterparts shall constitute one and the same instrument.

5. Each party represents and warrants that the individual signing this Agreement
on its behalf is duly authorized to do so.

6. The parties hereto covenant and agree that they will execute, deliver and
acknowledge from time to time at the request of the other, and without further
consideration, all such further instruments of assignment or assumption of
rights and/or obligations as may be reasonably required in order to give effect
to the transactions described herein.



--------------------------------------------------------------------------------

7. This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Delaware (without regard to principles of
conflicts of laws).

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

ASSIGNOR: RC CEDAR REIT PROPERTY SUBSIDIARY LP, a Delaware limited partnership  
By:   RC Cedar REIT Subsidiary GP LLC, its general partner, a Delaware limited
liability company   By:   RC Cedar REIT LP, its sole member,
a Delaware limited partnership   By:   RC Cedar Partnership Subsidiary GP LLC,
its general partner, a Delaware limited liability company   By:   RC Cedar
Partnership LP, its sole member, a Delaware limited partnership   By:   Cedar
RCP GP LLC, its general partner,
a Delaware limited liability company   By:   Cedar Realty Trust Partnership,
L.P., its sole member, a Delaware limited partnership   By:   Cedar Realty
Trust, Inc., its general partner, a Maryland corporation     By:  

 

      Name:         Title:   ASSIGNEE:   CEDAR REALTY TRUST PARTNERSHIP, L.P., a
Delaware limited partnership   By:   Cedar Realty Trust, Inc.,
a Maryland corporation, its general partner     By:  

 

      Name:         Title:  



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

CSC Franklin Village LP

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of the
                    day of                     , 2012 by and between RC CEDAR
REIT PROPERTY SUBSIDIARY LP, a Delaware limited partnership (“Assignor”) and
CEDAR REALTY TRUST PARTNERSHIP, L.P., a Delaware limited partnership
(“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is the holder of all of the limited partnership interests (the
“Interest”) in CSC Franklin Village LP, a Delaware limited partnership (the
“Partnership”) pursuant to a partnership agreement dated February 4, 2010
applicable to the Partnership (the “Partnership Agreement”);

WHEREAS, pursuant to that certain Agreement Regarding Purchase of Interests
(Franklin), dated as of September 6, 2012 (the “Contract”), between the parties
hereto, RC Cedar REIT LP and RioCan Holdings USA Inc, the parties thereto have
agreed, among other things, to cause Assignee to acquire all right, title and
interest of Assignor in and to the Interest; and

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings set forth in the Contract.

NOW, THEREFORE, for valuable consideration in hand paid, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Assignor hereby absolutely and unconditionally assigns, conveys, transfers
and sets over unto Assignee, without recourse, representation or warranty except
as set forth in the Contract, all right, title and interest of Assignor in and
to the Interest.

2. Subject to the terms of the Partnership Agreement, Assignee hereby accepts
such assignment and assumes all obligations with respect to the Interest.

3. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and each of their respective successors and assigns. None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
other person or entity.

4. This Agreement may be executed in any number of counterparts, and each such
counterpart will for all purposes be deemed an original, and all such
counterparts shall constitute one and the same instrument.

5. Each party represents and warrants that the individual signing this Agreement
on its behalf is duly authorized to do so.

6. The parties hereto covenant and agree that they will execute, deliver and
acknowledge from time to time at the request of the other, and without further
consideration, all such further instruments of assignment or assumption of
rights and/or obligations as may be reasonably required in order to give effect
to the transactions described herein.



--------------------------------------------------------------------------------

7. This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Delaware (without regard to principles of
conflicts of laws).

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

ASSIGNOR: RC CEDAR REIT PROPERTY SUBSIDIARY LP, a Delaware limited partnership  
By:   RC Cedar REIT Subsidiary GP LLC, its general partner, a Delaware limited
liability company   By:   RC Cedar REIT LP, its sole member,
a Delaware limited partnership   By:   RC Cedar Partnership Subsidiary GP LLC,
its general partner, a Delaware limited liability company   By:   RC Cedar
Partnership LP, its sole member, a Delaware limited partnership   By:   Cedar
RCP GP LLC, its general partner,
a Delaware limited liability company   By:   Cedar Realty Trust Partnership,
L.P., its sole member, a Delaware limited partnership   By:   Cedar Realty
Trust, Inc., its general partner, a Maryland corporation     By:  

 

      Name:         Title:   ASSIGNEE:   CEDAR REALTY TRUST PARTNERSHIP, L.P., a
Delaware limited partnership   By:   Cedar Realty Trust, Inc., a Maryland
corporation, its general partner     By:  

 

      Name:         Title:  